      Case 20-03016 Document 11 Filed in TXSB on 05/29/20 Page 1 of 12
        case 20-03016 Document 7 Filed in TXSB on jS|ZUZO page L of L2



                   IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE SOUTHERI\{ DISTRICT OF TEXAS
                               HOUSTON DIVISION

IN RE:                                   s
                                         $
NEIGHBORS LEGACY HOLDINGS, INC.,         $    cAsE NO.   18-33836-H1-1   I
                                         $    (Chapter 11)
         Debtor.                         $

 MARK SHAPIRO, TRUSTEE                  $
 OF THE UNSECURED CREDITOR TRUST        s
OF NEIGHBORS LEGACY HOLDINGS,           $
INC. AND ITS DEBTOR AFFILIATES          $          ADV. P. NO.20-03016
                                        $
      Plaintilf                         $
                                        $
vs.                                     $
                                        $
                                        $
TOM VO; BEAUMONT ER PHYSICIANS          s
ASSOCIATES, PLLC; PRANAV SHUKLA;        $
NEIGHBORS OF THE PERMIAN                $
BASIN, LLC; ABARADO & DO                $
FAMILY, LP; EMTEX                       $
INVESTMENTS, LLC; KENNETH DIREKLY;      s
EMERGENCE HOLDINGS LLC; EDR             $
INVESTMENTS LLC; ATIBA BELL;            $
MEDICAL ASSOCIATED, PLLC;               s
ALBERTO A. GONZALEZ, NID;               s
EKTA POPAT; TOWARDS INFINITY LLC;       $
AB PHYSICIAN SERVICES LLC;              $
AHMED F. SHAIKH; ROY MARRERO;           $
SPRING PASADENA INVESTMENTS, LLC;       $
WILLIAM APPIAH; APPLIED                 $
ENHANCEMENTS, PLLC; FILLORY             $
HOLDINGS' LLC; THANH CHENG;             s
ANDREW O. OKAFOR, M.D. P.A.;            $
ROGER STARNER JONES, JR.;               $
MANUEL ACOSTA, PLLC;                    s
ISAAC FREEBORN; ADDISON HN VO           s
INVESTMENTS LLC; JAMES LOCKE, MD;       $
MEGADODO LLC; DIEN BUI, MD;             s
CATNIAJ, PLLC; NIA JOHNSON;             s
OBIDIKE R. AKAHARA MD PA;               s
WISESTAFF, LLC; TEAMUS                  $
INVESTMENTS, LTD; }IAZEL CEBRUN;        s
       Case 20-03016 Document 11 Filed in TXSB on 05/29/20 Page 2 of 12
         Case 20-03016 Document 7 Filed in TXSB on 0512L120 Page 2 ot L2



 LBN MEDICAL CARE, PLLC; DARUL        $
 SEHAT, PA; BANKYMED EMERGENCY        $
 MANAGEMENT, LLC; UPCLICK             $
 VENTURES, LLC; DAVID C. HERRERA, MD; $
 ALI OSMAN; IVAN MELENDEZ; BAQIR      $
 HOLDINGS, PLLC; ROBERT WRIGHT, DO; s
 JEFFERY P. REBOUL, DO; JAMES M.      $
 PICCIONE, MD, PLLC; KA HOTT PLLC;    $
 STUART R. QUARTERMONT, MD;           s
 C. GUADARRAMA PLLC; OMOTOLA O.       $
 JAIYEBO; ELANIE UCBAMICHAEL, MD;     $
 EDGAR HERNANDEZ, MD;                 s
 HAYWOOD HALL; JORGE JAWER            $
 ESCOBAR JR., MD PA; DONALD HUBBARD, $
 MD PA; THOMAS M. MERCADO, MD PLLC; $
 JORGE; BARAJAS, MD PA; AIMAN A.      $
 SHOKR, MD; MICHAEL MOHUN; PETER      $
 SHELBY EVANS, MD; DAVID HAACKE,      $
 ISABEL REYNA, MD, JASON YOST;        $
 HAYNES EMERGENCY MEDICINE, PA;       $
 MARIA AGUINAGA, MD PA; DARIN         $
 ASHBROOKS; SHAWNA LABERT PITT;       s
 CANDANOSA MD PA; JMZ PLLC; HAMAN $
 HEALTHCARE GROUP, LLP; SHANNON       S
 SPIGENER PLLC; OLGA LANGLY;          $
 CLINT CARTER, MD PA; DON HARPER;     $
 SDR HEALTHCARE INC; UCBAMICHAEL      s
 HOLDINGS LTD, UCBAMICHAEL            $
 HOLDINGS MANAGEMENT, LLC;            $
 SALVADOR ELIZARRARAZ,JR., MD PA;     $
                                                      $
                                                      s
 Defendonts.                                          s

                       SUMMONS IN AN ADVERSARY PROCEEDING


YOU ARE SUMMONED and required to file a motion or answer to the complaint which is attached
to this summons with the clerk of the bankruptcy court within 30 days after the date of issuance of
this summons, except that the United States and its offices and agencies shall file a motion or answer
to the complaint within 35 days.

       Address of the clerk                  United States Bankruptcy Court
                                             Of Southern District of Texas - Houston Division
                                             515 Rusk St.
                                             Houston, Texas 77042
          Case 20-03016 Document 11 Filed in TXSB on 05/29/20 Page 3 of 12
            Case 20-03016 Document 7 Filed in TXSB on 05l2Ll2O Page 3 of L2



   At the same time, you must also serve   a copy of the motion or answer upon the              plaintiffs attorney.

          Name and Address of Plaintiffs    Attorney: CLIFFORD WALSTON
                                                      Walsrou Bowt tN, LLP
                                                                    4299 San Felipe Street, Suite 300
                                                                    Houston, Texas 77027

   If you make a motion, your time to answer is governed by Fed. R. Bankr. P.7012.




   IF YOU FAIL TO RESPOND TO THIS SUMMONS, YOUR FAILURE WILL BE DEEMED
   TO BE YOUR CONSENT TO ENTRY OF A JUDGMENT BY THE BANKRUPTCY COURT
   AND JUDGMENT BY DEFAULT MAY BE TAKEN AGAINST YOU FOR THE RELIEF
   DEMANDED IN THE COMPLAINT.



                                                    ll   arr   1,
                                                                                Dnid   J. Bradley, Clerk o.f Court



Date: May 21,2020                           D--^rgr*t\                           s/ H. Lerma
                                                                                Signqturc of   Cle* or Deputy Clerk
          Case 20-03016 Document 11 Filed in TXSB on 05/29/20 Page 4 of 12




                                         CERTIFICATE OF SERVICE

I,     .\^hn Y, Var,*,, Jr.                          (name), certify that service of this summons and a copy
                                   {
of the complaint was made                                    date) by:



X Mail service: Regular, first ciass United States mail, postage fully pre-paid, addressed to:
Please see exhibit "A" attached hercto.



n Personal Service: By leaving         the process with the defendant or   with an officer or agent of defendant
at



I    Residence Service: By leaving the process with the following adult at:


UCertified Mail Service on an Insured Depository lnstitution: By sending the process by certified
mail addressed to the following officer of the defendant at:


I    Publication: The defendant was sewed as follows: [Describe briefly]


f    State Law: The defendant was sewed pursuant to the laws of the State           of
as   follows: [Describe briefly]



        If service was made by personal service, by residence service, or pursuant to state law, I
further certify that I am, and at aI times dudng the service of pro@ss was, not less than 18 years of
age and not a party to the matter concerning which service of process was made.

          Under penalty of perjury, I declare that the foregoing is true and correct.


          nat"   5( t?f     a.rsignu,u..

                 Print Name:

                 Business Address:                     lib ?               b>   aual        On      lb    tz 3
                                                                                                G
Case 20-03016 Document 11 Filed in TXSB on 05/29/20 Page 5 of 12
  Case 20-0301-6 Document 7 Filed in TXSB on O5l27l2O Page 5 of 12



                                      Exhibit A

      Thomas Vo
      4531 Oleander St.
      Bellaire. Texas 77401

2     Beaumont ER Physicians Associates, PLLC
      Shannon Orsak, Registered Agent
      16062 Southwest Freeway #2
      Sugar Land, TEXAS 77479

,     Infinity Emergency Management Group, LLC
      Jermaine Bowen, Registered Agent
      I I 724 Pueblo Fuerte Court
      El Paso. Texas 79936

4.    Pranav Shukla
      1206 Doughty Place
      Sugar Land, Texas 77479

5     Neighbors of the Permian Basin, LLC
      Vik Wall, Registered Agent
      l8 Sapphire St.
      Odessa, Texas 79762

6     QSH Family LP
      Quang H. Henderson, Registered Agent
      10822 Roaring Brook Lane
      Houston, Texas 77024

7     Abarado   & Do Family, LP
      California Rough Do, Registered Agent
      7606 Hampden Court
      Sugar Land, Texas77479

8     EMTEX Investments, LLC
      Judy Thomas, Registered Agent
      3001 Murworth Dr., Unit I 602
      Houston, Texas 77025

9.   Kenneth Direkly
I 141 Rymers Switch Lane
Friendswood, Texas 77 546

10.   Emergence Holdings LLC
      Joe Ybarra, Registered Agent
      1902 Pease St.. Suite A
Case 20-03016 Document 11 Filed in TXSB on 05/29/20 Page 6 of 12
  Case 20-03016 Document 7 Filed in TXSB on 0512t120 Page 6 ot L2



         Harlingen, Texas 78550

I   I.   EDR Investments, LLC
         Eric Roberson, Registered Agent
         315 Hughes Rd.
         Dickinson, Texas 77539

12. Atiba Bell MedicalAssociates, PLLC
         Atiba Bell, Registered Agent
         22206 Mission Hills Lane
         Katy, Texas77450

13. Alberto A. Gonzalez,MD
         207 S. Bauer Point Circle
         Spring, Texas 77389

14.      Ekta Popat
         1010 Reinhart Ave.
         Sugar Land, TX 77479

15.      Towards Infinity LLC
         Radheshyam Miryala, Registered Agent
         3017 S. Island Dr.
         Seabrook, Texas 77586

16. AB Physicians       Services LLC
         Antonio Bueso, Registered Agent
         750 Marlin Dr.
         Abilene, Texas 79602

17. Ahmed F. Shaikh
         2905 Amherst St.
         Houston, Texas 77005

18. Roy Marrero
         3709 Genin Street
         Houston, Texas 77004

19.      Spring Pasadena Investments, LLC
         Long Le, Registered Agent
         341I Summer Bay Dr.
         Sugar Land, Texas 77478

20.      William Appiah
         1906 Mystic Arbor Lane
         Houston, Texas 77077
Case 20-03016 Document 11 Filed in TXSB on 05/29/20 Page 7 of 12
  Case 20-03016 Document 7 Filed in TXSB on 05121,120 Page 7 of 12



21.      Applied Enhancements, PLLC
         Manohar M. Alloju, Registered Agent
         14340 Torrey Chase Blvd.. Suite I l0
         Houston, Texas 77014

22.      Fillory Holdings, LLC
         Lance Hill. Registered Agent
         I013 Greenwood [-ane
         Lewisville, Texas 75067

23.      Thanh Cheng
         42l9 Killian Court
         Missouri City, Texas 77459

24.      Andrew O. Okafor, M.D.P.A.
         l2l0 Ashley Circle Dr.. West
         Houston. Texas 77071

25.      Roger Starner Jones, J.
         2405 Barton Shore Dr.
         Pearland, Texas 77584

26.      Manuel Acosta, PLLC
         Manuel E. Rodriguez Acosta, Registered Agent
         3 I 3 I Memorial Court, #8104
         Houston. Texas 77007

27.      [saac Freebom
         6703 Winston St.
         Houston, Texas 77021

28.      Addison HN Vo Investments LLC
         Phuc Hong Vo, Registered Agent
         3537 High Vista Dr.
         Carrollton, Texas 75007

29.      James Locke,   MD
         2457 Baycrest Dr.
         Houston. Texas 77058

30.      Magadodo LLC
         Jason Gukhool, Registered Agent
         4l4l  Lovers Lane
         Dickinson, Texas 77539

3l   .   Dien Bui MD
         2466 Beacon Circle
Case 20-03016 Document 11 Filed in TXSB on 05/29/20 Page 8 of 12
  Case 20-03016 Document 7 Filed in TXSB on 0512L120 Page 8 of L2



      League City, Texas 77573

32.   Catniaj PLLC
      Nia Johnson, Registered Agent
      4438 South MacGregor Way
      Houston, Texas 77021

33.   Nia Johnson
      4438 South MacGregor Way
      Houston, Texas 77021

34.   Obidike R. Akahara MD PA
      7638 Westmoreland Dr.
      Sugar Land, Texas 77479

35.   Wisestaff, LLC
      Incorp Services, Inc., Registered Agent
      815 Brazos, Suite 500
      Austin, Texas 78701

36.   Teamus Investments, LTD
      Steven Downie, Registered Agent
      705 Randolph Circle
      Beaumont, Texas 77706

37.   Hazel Cebrun
      2907 Chartres Street
      Houston, Texas 77004

38.   LBN MedicalCare, PLLC
      Lieu B Ngo, Registered Agent
      12803 Brook Arbor Court
      Pearland, Texas 77584

39.   Darul Sehat, PA
      l9l4 West Gray Street, Unit 105
      Houston, Texas 77019

40.   Bankymed Emergency Management, LLC
      Olushola Bankole, Registered Agent
      l48l 5 Lisa Lane
      Beaumont, Texas 77713

41.   Upclick Ventures, LLC
      II   l9 Woodbank Dr.
      Seabrook, Texas 77486
Case 20-03016 Document 11 Filed in TXSB on 05/29/20 Page 9 of 12
  Case 20-03016 Document 7 Filed in TXSB on OSl21,lZO page 9 of L2



42.   David C. Herrera, MD
      4624 Pin Oak Lane
      Bellaire. Texas 77401

43.   Ali Osman
      3390 Heights Avenue
      Beaumont, Texas 77706

44,   Ivan Melendez
      3304 N. Bryan Road
      Mission. Texas 78573

45.   Baqir Holdings, PLLC
      Ahmed F. Shaikh, Registered Agent
      2905 Amherst Street
      Houston, Texas 77005

46.   Robert Wright, DO
      3544 Kanati Cove
      College Station, Texas 77845

47.   leffery P. Reboul, DO
      6550 Truxton Ln.
      Beaumont. Texas 77706

48.   James M. Piccione, MD, PLLC
      James M. Piccione, Registered Agent
      5930 Juniper Bluff Court
      Kingwood, Texas 7734

49.   KA Hott PLLC
      Kim Hott, Registered Agent
      4400 College Park Dr., Suite l0l I
      The Woodlands, Texas 77384

50.   Stuart R. Quartermont, MD
      4801 Appel Valley Ct.
      College Station, Texas 77845

51.   C. Guadarrama PLLC
      Christopher Guadarrama, Registered Agent
      1255 Carrizo Lane
      Brownsville, Texas 78520

52.   Omotola O. Jaiyebo
      3726 Treasure Island Dr.
      Montgomery, Texas 77356
Case 20-03016 Document 11 Filed in TXSB on 05/29/20 Page 10 of 12
  Case 20-03016 Document 7 Filed in TXSB on OS|2UZ1 page LO of L2




53.   Elanie Ucbamichael, MD
      3195 Dowlen Rd., Suire 101
      Beaumont, Texas 77706

54.   Edgar Hernandez, MD
      2601 Santa Monica
      Mission, Texas 78572

55.   Haywood Hall
      220 N. ZapataHwy,#228A
      Laredo, Texas 78043

56.   Jorge Javier Escobar Jr.,   MD PA
      204 Rancho Del Rey
      Mission, Texas 78572

57.   Donald Hubbard, MD PA
      l7l0 S. Polk St.
      Amarillo, Texas 79102

58.   Thomas M. Mercado, MD PLLC
      Rebel Inez Mercado, Registered Agent
      3502 Kensington Pl.
      Amarillo, Texas 79121

59.   Jorge Barajas, MD PA
      3005 Laurie Ln.
      Edinburg, Texas 78539

60.   Aiman A. Shokr, MD
      109 Banks Drive
      Amarillo, Texas 79124

61.   MichaelMohun
      1000 North 8th Street
      McAllen, Texas 78501

62.   Peter Shelby Evans, MD
      ll43l Lakeside Place Dr.
      Houston, Texas 77077

63.   David Haacke
      2001 Bob Whie Trail
      Amarillo, Texas 79124
Case 20-03016 Document 11 Filed in TXSB on 05/29/20 Page 11 of 12
  Case 20-03016 Document 7 Filed in TXSB on O5l2ll20 page 11 of 12




64.   Isabel Reyna MD
      221 0 Northgate Drive
      Weslaco, Texas 78599

65.   Jason Yost
      5407 Rolling Hills
      Texarkana, Texas 75503

66.   Haynes Emergency Medicine, PA
      Philip A. Haynes, Registered Agent
      604 Hidden Pine Lane
      Friendswood, Texas 77 546

67.   Maria Aguinaga, MD PA
      701 Jay Ave.
      McAllen, Texas 78504

68.   Darin Ashbrooks
      100 Oak Meadow [,n.
      Texarkana. Texas 75503

69.   Shawna Labert Pitt
      1256 Moore Road
      Beaumont. Texas 77713

70.   Candanosa MD PA
      2307 Victoria Ave.
      Edinburg, Texas 78539

71.   JMZPLLC
      United States Corporation Agents, Inc., Registered Agent
      9900 Spectrum Drive
      Austin, Texas 78717

72.   Haman Healthcare Group, LLP
      1474 W. Price Rd., SuiteT
      Brownsville, Texas 78520
      (P.O. Box 3072, Brownsville, Texas 78523)

74.   Shannon Spigener PLLC
      Michelle Tribble, Registered Agent
      I 801 E. 5 I st St., Building H
      Austin, Texas 78723

73.   Olga Langly
      3205 South 6th Lane
Case 20-03016 Document 11 Filed in TXSB on 05/29/20 Page 12 of 12
  Case 20-03016 Document 7 Filed in TXSB on 05121120 page \2 ot 12



      McAllen. Texas 78503

74.   Clint Carter, MD PA
      4048 Charleston Park
      Tyler, Texas 75701

75.   Don Harper
      810 N. Louise St.
      Atlanta, Texas 75551

76.   SDR Healthcare lnc
      Dr. Jason Seungdamrong, Registered Agent
      3000 Blackbum St., Apt 23 I I
      Dallas. Texas 75204

77.   Ucbamichael Holdings LTD
      Elaine Ucbamichael, Registered Agent
      2500 N. Houston St., Apt2712
      Dallas, Texas 75219

78.   Ucbamichael Holdings Management, LLC
      Elaine Ucbamichael, Registered Agent
      2500 N. Houston St., Apt2712
      Dallas, Texas 7521 9

79.   Salvador Elizanaraz, Jr., MD PA
      2001 Fullerton Ave.
      McAllen, Texas 78504
